Exhibit Lowe’s Companies, Inc. Statement Re Computation of Ratio of Earnings to Fixed Charges In Millions, Except Ratio Data Fiscal Years Ended On Three Months Ended January 30, January 28, February 3, February 2, February 1, May 4, May 2, 2004 2005 2006 2007 2008 2007 2008 Earnings: Earnings Before Income Taxes $ 2,908 $ 3,520 $ 4,496 $ 4,998 $ 4,511 $ 1,192 $ 972 Add: Fixed Charges 303 310 340 344 424 95 125 Less: Capitalized Interest (26 ) (28 ) (28 ) (32 ) (65 ) (4 ) (8 ) Adjusted Earnings $ 3,185 $ 3,802 $ 4,808 $ 5,310 $ 4,870 $ 1,283 $ 1,089 Fixed Charges: Interest Expense (1) $ 224 $ 220 $ 231 $ 238 $ 301 $ 67 $ 92 Rental Expense (2) 79 90 109 106 123 28 33 Total Fixed Charges $ 303 $ 310 $ 340 $ 344 $ 424 $ 95 $ 125 Ratio of Earnings to Fixed Charges 10.5 12.3 14.1 15.4 11.5 13.5 8.7 (1) Interest accrued on uncertain tax positions is excluded from Interest Expense in the computation of Fixed Charges. (2) The portion of rental expense that is representative of the interest factor in these rentals.
